17‐70‐cr 
United States v. Hoskins 

                                 In the
                     United States Court of Appeals
                        For the Second Circuit

                                 August Term, 2017 
                                           
                              Argued: January 9, 2018 
                             Decided: September 26, 2018 
                                           
                                 Docket No. 17‐70‐cr 
                                                                                      
                                            
                             UNITED STATES OF AMERICA, 
                                           
                                     Appellant, 
                                            
                                         v. 
                                           
                                  BRIAN HOSKINS, 
                                           
                                 Defendant‐Appellee. 
                                                                                      
                                            
                     Appeal from the United States District Court 
                             for the District of Vermont 
                           No. 11‐cr‐69‐1, Murtha, Judge. 
                                                                                      
                                            
Before:       JACOBS, RAGGI, and HALL, Circuit Judges. 

 
       The  Government  appeals  the district  court’s decision  to  grant  Defendant‐
Appellee Brian Hoskins’s (“Hoskins”) 28 U.S.C. § 2255 motion and resentence him 
to a lesser term of imprisonment than was initially imposed. Hoskins pled guilty 
to one count of knowingly and intentionally distributing cocaine base, a schedule 
II  controlled  substance,  in  violation  of  21  U.S.C.  §  841(a)(1),  and,  in  accordance 
with the parties’ Rule 11(c)(1)(C) plea agreement, was sentenced to 112 months’ 
imprisonment.  Hoskins  had  two  prior  convictions,  and  the  112‐month  sentence 
was below the Guidelines range for a career offender but within the Guidelines 
range  for  a  non‐career  offender.  After  Hoskins  was  sentenced  in  this  case,  his 
conviction on one of those predicate offenses was vacated, which became the basis 
for  his  §  2255  motion.  We  hold  that  Hoskins  has  not  met  his  heavy  burden  of 
demonstrating  a  miscarriage  of  justice,  and  remand  with  instructions  for  the 
district court to re‐impose the original sentence. 
 
        VACATED AND REMANDED. 
 
                                    WILLIAM  B.  DARROW,  Assistant  United  States 
                                    Attorney  (Gregory  L.  Waples,  on  the  brief),  for  
                                    Christina E. Nolan, United States Attorney for the 
                                    District of Vermont, Burlington, VT. 
                                     
                                    BARCLAY  T.  JOHNSON,  Assistant  Federal  Public 
                                    Defender,  Office  of  the  Federal  Public  Defender 
                                    District  of  Vermont,  Burlington,  VT,  for 
                                    Defendant‐Appellee. 
                                     
 
HALL, Circuit Judge: 

       We  are  asked  to  decide  whether  a  defendant  asserts  a  cognizable  claim 

when he seeks to challenge through a 28 U.S.C. § 2255 motion a sentence imposed 

pursuant to the district court’s adoption of the parties’ Federal Rule of Criminal 

Procedure  11(c)(1)(C)  plea  agreement  where  a  judgment  on  a  predicate  offense 

that factored into the Guidelines analysis for his sentencing has since been vacated. 



                                              2 
Because this defendant has failed to show on the record before us that the original 

sentence, if allowed to stand, effects a miscarriage of justice, we hold it was error 

to vacate that sentence in the § 2255 proceedings. The judgment of the district court 

imposing the reduced sentence in the § 2255 proceedings is thus vacated, and we 

remand for the district court to reinstate the original sentence. 

                                                   I. 

          On  May  22,  2012,  Defendant‐Appellant  Brian  Hoskins  (“Hoskins”)  pled 

guilty in accordance with the parties’ binding Rule 11(c)(1)(C) plea agreement to 

one count of knowingly and intentionally distributing cocaine base, a schedule II 

controlled substance, in violation of 21 U.S.C. § 841(a)(1). The agreement provided 

for Hoskins to be sentenced to 112 months’ imprisonment, five years of supervised 

release, and assessed a $100.00 penalty.  

          Hoskins’s  Presentence  Report  (“PSR”),  the  Government’s  Sentencing 

Memorandum,  and  Defendant’s  Motion  for  Variance  and  Sentencing 

Memorandum  all  identified  the  defendant  as  a  “career  offender”  under  the 

Sentencing Guidelines due to two predicate felony offenses: a 2002 Vermont drug 

conviction,  and  a  2003  federal  drug  conviction.1  Such  a  classification  raised  his 


1    United States Sentencing Guideline § 4B1.1(a) defines a “career offender” as a defendant:  
          (1) aged 18 or older; 
                                                   3 
Guidelines offense level from 20 to 32. See U.S. Sentencing Guidelines Manual § 

4B1.1  (2011)  (“Guidelines”).  As  a  result,  Hoskins’s  calculated  Guidelines  range, 

with  a  downward  adjustment  for  acceptance  of  responsibility,  recommended  a 

prison sentence of 151 to 188 months. The calculated Guidelines range, if Hoskins 

were not a career offender, would have been 100 to 125 months.  

       The  parties’  Rule  11(c)(1)(C)  plea  agreement  and  their  sentencing 

memoranda urged the district court to adopt the agreement and impose a sentence 

of 112 months. At the sentencing hearing in May 2012 the district court found that 

Hoskins qualified as a career offender subject to “[e]nhanced penalties” under the 

relevant Guidelines  provisions.  App’x  at  76.  Nevertheless,  after  considering  the 

sentencing factors specified in 18 U.S.C. § 3553(a), the district court accepted the 

parties’  Rule  11(c)(1)(C)  plea  agreement  and  sentenced  Hoskins  to  a  below‐

Guidelines  prison  term  of  112  months,  explaining  that  “the  career  offender 

category  [had]  substantially  increased  his  Guidelines  range,”  that  the  agreed‐to 

term of 112 months was substantial enough to encourage deterrence, and that the 

sentence was thus appropriate. App’x at 77–78. Hoskins did not appeal.  



       (2) facing sentencing for a felony crime of violence or a controlled substance offense; who 
       (3) has “at least two prior felony convictions of either a crime of violence or a controlled 
       substance offense.”  
U.S. Sentencing Guidelines Manual § 4B1.1 (2011). 
                                                 4 
       In  May  2013,  Hoskins  collaterally  challenged  his  2002  Vermont  drug 

conviction, which was also obtained by guilty plea. In March 2015, the Vermont 

Superior Court vacated the state conviction, identifying procedural errors in the 

plea  colloquy.  See  Hoskins  v.  Vermont,  No.  574‐5‐13‐Cncv  (Vt.  Sup.  Ct.  Mar.  31, 

2015).2 Specifically, it faulted the sentencing court for relying on defense counsel’s 

representation that there was a factual basis for the plea rather than eliciting the 

relevant  facts  directly  from  Hoskins  as  required  by  Vermont  Rule  of  Criminal 

Procedure 11(f). See id. at 2.3 

       Hoskins filed this § 2255 motion in December 2015, challenging the federal 

sentence  imposed  pursuant  to  the  Rule  11(c)(1)(C)  plea  agreement.  Hoskins 




2 The court determined that it had jurisdiction notwithstanding Hoskins’s completion of his state 
prison term because the conviction informed his federal sentence. See Hoskins, No. 574‐5‐13‐Cncv 
at 2.  
 
3 In short, this is not a case in which a prior conviction was vacated because a defendant was 
actually innocent of the crime of conviction, the conduct at issue was no longer criminal, or there 
was reason to question the reliability of inculpatory evidence. See, e.g., Davis v. United States, 417 
U.S. 333, 346 (1974) (collaterally reviewing conviction where conduct for which defendant was 
incarcerated  was  determined  to  no  longer  be  illegal,  determining  “no  room  for  doubt  that” 
incarcerating  person  for  “act  that  the  law  does  not  make  criminal”  “results  in  a  complete 
miscarriage of justice); Cuevas v. United States, 778 F.3d 267, 272 (1st Cir. 2015) (holding, in self‐
characterized “narrow holding,” that defendant could challenge federal conviction under § 2255 
in “exceptional” circumstances where state conviction raising defendant’s criminal history score 
triggering  mandatory  minimum  supervised  release  term  was  vacated  based  on  history  of 
evidence tampering by chemist who had participated in drug analysis in defendant’s case). Thus, 
we have no reason to consider here how such circumstances might inform a miscarriage‐of‐justice 
analysis.  
                                                   5 
argued that his “sentence was driven by the fact that the Court determined that 

[he] qualified as a career offender based on his prior federal conviction as well as 

a Vermont state conviction,” a determination rendered invalid by the vacatur of 

the  Vermont  conviction.  App’x  at  83.  In  other  words,  Hoskins  maintained  that 

because  his  2002  Vermont  drug  conviction  was  vacated,  he  was  entitled  to  a 

reduced sentence, and the continued imposition of the formerly agreed‐upon 112‐

month sentence was a miscarriage of justice.  

      The  Government  argued  in  opposition  that  Hoskins  was  not  entitled  to 

collateral relief because: (i) he was not serving a “‘career offender sentence’—he 

[was] serving a Rule 11(c)(1)(C) sentence” that he bargained for, in part, to avoid 

the  government’s  pursuit  of  additional  charges  and  an  enhanced  mandatory 

minimum sentence of ten years; (ii) the 112‐month Rule 11(c)(1)(C) sentence did 

not  fall  within  Hoskins’s  applicable  Guidelines  range  as  a  career  offender  but, 

rather,  fell  within  the  middle  of  the  Guidelines  range  that  would  have  applied 

without career offender enhancements; and (iii) Hoskins’s motion was untimely 

because more than a year had elapsed between the time Hoskins was sentenced 

and when he challenged the 2002 state conviction. App’x at 106. 




                                            6 
      The motion was referred to Magistrate Judge Conroy, who issued a Report 

and Recommendation (“the R&R”). The magistrate judge first recommended that 

Hoskins’s  §  2255  motion  be  found  timely.  Next,  the  magistrate  judge 

recommended  that  the  district  court  hold  that  Hoskins’s  § 2255  motion  raises  a 

cognizable  collateral  attack  on  his  original  sentence,  even  though  Hoskins  had 

entered into a Rule 11(c)(1)(C) plea agreement. The magistrate judge determined 

that  “Hoskins’s[]  now‐vacated  state  conviction  clearly  led  to  a  significant 

enhancement of his sentence.” App’x at 286. This conclusion was based on e‐mails 

between  counsel  during  plea  negotiations  discussing  the  applicable  career 

offender Guidelines range, the PSR’s reliance on the Guidelines’ career offender 

provisions  in  calculating  Hoskins’s  recommended  sentencing  range,  and  the 

district court’s own career offender Guidelines calculations before accepting the 

parties’ Rule 11(c)(1)(C) plea agreement at the 2012 sentencing.  

      The  district  court  adopted  the  R&R,  concluding  that  Hoskins’s  §  2255 

motion  was  timely  under  §  2254(f)(4),  and  that  his  claim  was  not  a  general 

sentencing challenge that must be made on direct appeal. United States v. Hoskins, 

No. 1:11‐cr‐69‐jgm, 2016 WL 4154344 at *1, *3. (D. Vt. Aug. 5, 2016) (Murtha, J.). As 

to the latter point, the district court observed that Hoskins was not complaining of 



                                            7 
a  Guidelines  miscalculation  at  the  time  of  sentencing,  which  is  not  cognizable 

under § 2255. Id. at *3. Rather, Hoskins was claiming that his federal sentence was 

rendered invalid post‐conviction by Vermont’s vacatur of a state conviction that 

had been a necessary predicate for his identification as a career offender.  

        The district court also rejected the Government’s argument that Hoskins’s 

sentence  was  not  a  Guidelines  sentence,  but  rather  a  sentence  reflective  of  the 

parties’ Rule 11(c)(1)(C) plea agreement. Id. It explained that, in deciding whether 

to  adopt  or  reject  the  parties’  Rule  11(c)(1)(C)  agreement,  it  had  to  calculate 

Hoskins’s  Guidelines  range,  and  weigh  that  range  among  the  §  3553(a)  factors. 

Because Hoskins’s career offender status informed the Guidelines calculation, that 

status  formed  part  of  the  basis  for  the  court’s  acceptance  of  the  parties’  Rule 

11(c)(1)(C) plea agreement. Id.  

        The district court held a new sentencing proceeding, calculated Hoskins’s 

applicable Guidelines range without a career offender enhancement as 100 to 125 

months,  and  sentenced  him  to  a  below‐Guidelines  sentence  of  86  months’ 

imprisonment,  three‐years’  supervised  release,  and  a  $100  special  assessment.4 



4 In imposing this sentence, the district court concluded that Hoskins could withdraw from the 
Rule 11(c)(1)(C) agreement without withdrawing his guilty plea, relying on United States v. Hyde, 
520  U.S.  670,  674  (1997),  and  United  States  v.  Lopez,  385  F.3d  245,  251  (2d  Cir.  2004).  The 
government conceded this point before the district court, and, thus, we do not address it here. 
                                                     8 
Hoskins  has  completed  his  86‐month  prison  sentence  and  is  currently  on 

supervised release. 

                                            II. 

       This Court’s appellate jurisdiction is not in issue. United States v. Gordon, 156 

F.3d 376, 378 (2d Cir. 1998). We review the district court’s factual findings for clear 

error and its legal determinations de novo. Zhang v. United States, 506 F.3d 162, 166 

(2d Cir. 2007). 

                                            III. 

       Pursuant  to  §  2255,  a  federal  prisoner  may  move  to  vacate,  set  aside,  or 

correct  his  sentence  on  four  grounds:  (1)  “that  the  sentence  was  imposed  in 

violation of the Constitution or laws of the United States, or [(2)] that the court was 

without  jurisdiction  to  impose  such  sentence,  or  [(3)]  that  the  sentence  was  in 

excess of the maximum authorized by law, or [(4)] is otherwise subject to collateral 

attack.” 28 U.S.C. § 2255(a). Hoskins here seeks relief pursuant to the first ground, 

arguing that his initial sentence violates United States law because, upon vacatur 

of his 2002 Vermont drug conviction, he cannot be deemed a career offender under 

Guidelines § 4B1.1(a). Review of such an argument is controlled by Supreme Court 

precedent  holding  that  “an  error  of  law  does  not  provide  a  basis  for  collateral 



                                             9 
attack unless the claimed error constituted ‘a fundamental defect which inherently 

results in a complete miscarriage of justice.’” United States v. Addonizio, 442 U.S. 

178, 185 (1979) (citation omitted); see also Davis v. United States, 417 U.S. 333, 346 

(1974).  Further,  our  own  precedent  instructs  that  §  2255  review  is  “narrowly 

limited  in  order  to  preserve  the  finality  of  criminal  sentences  and  to  effect  the 

efficient allocation of judicial resources.” Graziano v. United States, 83 F.3d 587, 590 

(2d Cir. 1996) (internal quotation marks omitted). 

       The Government argues that no “miscarriage of justice” occurred because 

Hoskins’s  112‐month  sentence  was  agreed  to  by  the  parties  pursuant  to  Rule 

11(c)(1)(C) and resulted from negotiations wherein the Government agreed, inter 

alia, not to pursue a superseding indictment adding charges and exposing Hoskins 

to  a  mandatory  minimum  prison  sentence  of  ten  years  upon  conviction.  See  21 

U.S.C.  §§  841(b)(1)(a),  851.  Further,  the  original  112‐month  sentence  cannot  be 

deemed a miscarriage of justice even after the Vermont conviction supporting his 

career offender status was vacated, because the 112‐month sentence fell below the 

151 to 188‐month career offender Guidelines range and fell within the 100 to 125‐

month range applicable to Hoskins as a non‐career offender.5 


5 Hoskins responds that the Government failed to argue to the magistrate judge that Hoskins’s 
§ 2255 was not cognizable and that such argument has been waived. This argument is based on a 
                                              10 
       Hoskins asserts that his § 2255 challenge is cognizable because the district 

court accepted the parties’ Rule 11(c)(1)(C) plea agreement only after performing 

a  Guidelines  calculation  that  applied  the  career  offender  enhancement.  Because 

that calculation is rendered invalid by the post‐sentencing vacatur of a necessary 

state  predicate  conviction,  that  failure  to  grant  him  resentencing  would  be  a 

miscarriage of justice.  

                                                IV. 

       The district court erred in concluding that, after vacatur of Hoskins’s 2002 

Vermont conviction, the 112‐month sentence entered pursuant to the parties’ Rule 

11(c)(1)(C) plea agreement constituted a miscarriage of justice. See Addonizio, 442 

U.S. at 186. Certainly, at the time the district court initially imposed that sentence, 

applying the career offender enhancement to his Guidelines calculation was not 

error—constitutional, legal, or jurisdictional. See Graziano, 83 F.3d at 589–90. Even 

if  Hoskins  could  no  longer  be  deemed  a  career  offender  after  his  Vermont 

conviction was vacated, that does not mean the continued imposition of his 112‐




piecemeal dissection of the record that we find unpersuasive. In its initial opposition to Hoskins’s 
§ 2255 motion, the Government indeed squarely addressed Hoskins’s argument “that a defendant 
has a cognizable § 2255 claim when ‘his sentence is enhanced based on a prior conviction that is 
subsequently vacated.’” App’x at 107. 

 
                                                 11 
month sentence was a miscarriage of justice. See United States v. Bokun, 73 F.3d 8, 

12 (2d Cir. 1995) (holding that habeas petitioner must show “an error of law or fact 

that  constitutes  ‘a  fundamental  defect  which  inherently  results  in  a  complete 

miscarriage of justice’” (quoting Hill v. United States, 368 U.S. 424, 428 (1962))); see 

also United States v. Lucas, 963 F.2d 8, 12–14 (2d Cir. 1992) (applying miscarriage of 

justice standard to defendant’s § 2255 challenge to his guilty plea). Hoskins fails to 

hurdle this high bar.6  

       In  Addonizio,  the  Supreme  Court  considered  whether  a  district  court’s 

assumption  that  a  defendant  would  likely  benefit  from  a  certain  Parole 

Commission policy and, thus, serve a lesser sentence, when proved wrong by a 

subsequent change in policy, provided a cognizable basis for collateral attack. 442 

U.S.  at  185–86.  In  concluding  that  it  did  not,  the  Supreme  Court  reiterated  that 

§ 2255 “does not encompass all claimed errors in conviction and sentencing.” Id. 

at 185. Rather, those instances where an error in conviction or sentencing rise to 

the level to be a cognizable basis for a collateral attack are reserved for when the 

“error  of  fact  or  law  [is]  of  the  ‘fundamental’  character  that  renders  the  entire 

proceeding irregular and invalid.” Id. at 186. A “later development” that “did not 



 The burden is on Hoskins to demonstrate miscarriage of justice, and the district court erred in 
6

placing it on the government. 
                                               12 
affect the lawfulness of the judgment itself—then or now,” is not enough to vacate 

the sentence imposed. Id. at 186–87. 

       Applying  this  reasoning  here,  we  conclude  that  Hoskins’s  112‐month 

sentence,  which  he  bargained  for  as  part  of  his  11(c)(1)(C)  guilty  plea,  is  not 

rendered a miscarriage of justice by the vacatur of an earlier conviction to which 

he had also pled guilty. The unique facts of this case lead us to that conclusion. 

       First,  although  Hoskins’s  Guidelines  range  was  enhanced  by  his 

identification as a career offender, his Rule 11(c)(1)(C) plea agreement provided 

for  a  sentence  well  below  that  Guidelines  range.  The  agreement  also  allowed 

Hoskins to avoid a superseding indictment and enhanced mandatory minimum 

sentence of ten years. Together, these circumstances show that, even with a career 

offender enhancement applied to calculate Hoskins’s Guidelines range at 155 to 

181 months, in securing agreement to a sentence of 112 months, Hoskins left the 

bargaining  table  with  a  deal  that  secured  him  real  benefit,  hardly  indicating  a 

miscarriage of justice. 

       Second, even though the district court was obliged to calculate and consider 

Hoskins’s Guidelines range before deciding whether to accept the Rule 11(c)(1)(C) 

agreement, see generally Peugh v. United States, 133 S. Ct. 2072 (2013), the range was 



                                             13 
advisory,  not  mandatory.7  This  means  that  the  district  judge  could  not  even 

“presume” that a sentence within the applicable Guidelines range was proper, see 

Rita  v.  United  States,  551  U.S.  338,  351  (2007),  rather  he  had  to  make  an 

“individualized  assessment”  of  the  sentence  that  best  served  the  purposes 

identified  in  18  U.S.C.  §  3553(a),  including  the  obligation  to  impose  sentences 

“sufficient,  but  not  greater  than  necessary”  to  satisfy  its  stated  sentencing 

purposes. Gall v. United States, 552 U.S. 38, 50 & n.6 (2007); accord United States v. 

Jones, 531 F.3d 163, 170 (2d Cir. 2008). In these circumstances, the vacatur of a state 

conviction  that  supported  a  career  offender  Guidelines  calculation  that  was  not 




7  Several circuits have concluded that sentences imposed pursuant to advisory Guidelines based 
on an erroneous or later invalidated career offender determination did not result in a complete 
miscarriage of justice sufficient to warrant collateral relief. See United States v. Foote, 784 F.3d 931, 
932, 935, 940 (4th Cir. 2015) (denying § 2255 relief where change in law reduced punishment for 
state crime supporting career offender designation to less than one year, noting “hesitan[cy] to 
undermine  the  judicial  system’s  interest  in  finality  [by]  classifying  a[n  advisory]  Sentencing 
Guidelines error as a fundamental defect”); Spencer v. United States, 773 F.3d 1132, 1138 (11th Cir. 
2014)  (en  banc)  (holding  that  erroneous  designation  of  defendant  as  career  offender  “is  not  a 
fundamental  defect  that  inherently  results  in  a  complete  miscarriage  of  justice”);  Hawkins  v. 
United  States,  706  F.3d  820  (7th  Cir.  2013)  (holding  Guidelines  calculation  error  did  not  justify 
collateral relief for post‐Booker sentences), opinion supplemented on denial of reh’g, 724 F.3d 915 (7th 
Cir. 2013); cf. United States v. Doe, 810 F.3d 132, 159 (3d Cir. 2015) (holding erroneous designation 
as career offender cognizable on collateral review “at least in cases arising under the mandatory 
Guidelines”).  We  need  not  make  any  categorical  conclusion.  Rather,  we  identify  the  advisory 
nature of the challenged career offender Guidelines as one factor, among others, that preclude 
Hoskins from showing that his below Guidelines 112‐month sentence is a complete miscarriage 
of justice.  
 
                                                      14 
applied  is  insufficient,  by  itself,  to  show  that  the  below‐Guidelines  112‐month 

sentence manifests a complete miscarriage of justice.8  

       Third, Hoskins’s 112‐month sentence falls in the middle of the Guidelines 

range  applicable  to  him  without  a  career  offender  enhancement.  This  makes  it 

particularly difficult for him to show that such a sentence manifests a complete 

miscarriage of justice. While district courts cannot presume the reasonableness of 

a  Guidelines  sentence,  on  direct  appeal  we  recognize  that,  in  the  absence  of 

procedural  error,  within‐Guidelines  sentences  will  rarely  be  unreasonable.  Rita, 

551 U.S. at 341 (holding that courts of appeal may presume that within‐Guidelines 

sentences are reasonable). The conclusion applies with equal, if not more, force on 

collateral review where there is the added interest in finality.  

       In  urging  otherwise,  Hoskins  relies  on  the  Supreme  Court’s  decisions  in 

Johnson v. United States, 544 U.S. 295 (2005), Daniels v. United States, 532 U.S. 374 

(2001), and Custis v. United States, 511 U.S. 485 (1994). When the Supreme Court 

stated in Daniels and Custis that defendants who successfully challenge state court 

convictions may apply to reopen federal sentences enhanced by those convictions, 



8 The “complete miscarriage of justice” standard applicable on § 2255 review is higher than the 
“significant risk of a higher sentence” standard applicable on direct appeal. Addonizio, 442 U.S. at 
184 (“It has, of course, long been settled law that an error that may justify reversal on direct appeal 
will not necessarily support a collateral attack on a final judgment.”).  
                                                  15 
at issue was the application of statutory mandatory minimum sentences under the 

Armed Career Criminal Act. See Daniels v. United States, 532 U.S. at 382; Custis v. 

United States, 511 U.S. at 497. While Johnson cited Daniels and Custis to make the 

same observation in the Guidelines context, the holding in Johnson was narrow, 

addressing  timeliness,  not  cognizability.  See  Johnson  v.  United  States,  544  U.S.  at 

304; see also United States v. Foote, 784 F.3d 931, 936 n.5 (4th Cir. 2015). The Johnson 

petitioner,  moreover,  was  sentenced  as  a  career  offender  in  1994,  under  then‐

mandatory Guidelines. See Johnson v. United States, 544 U.S. at 298.  

       We  further  note  that  none  of  these  three  cases  involved  Rule  11(c)(1)(C) 

sentences  that  fell  below  an  originally  applicable  advisory  career  offender 

Guidelines range and within the applicable non‐career offender Guidelines. Those 

are the circumstances present here, which preclude Hoskins from showing that his 

112‐month  sentence  was  fundamentally  unfair  and  a  complete  miscarriage  of 

justice.  Simply  put,  Hoskins’s  original  sentence  remains  lawful  and  is  not  a 

miscarriage of justice. 

       The  district  court  thought  it  permissible  to  re‐open  Hoskins’s  112‐month 

sentence on collateral review because it had considered Hoskins’s career offender 

status  at  the  time  of  sentencing.  That  reasoning,  however,  ignores  §  2255 



                                              16 
jurisprudence,  requiring  more  than  a  mistake  of  fact  or  law  to  justify  collateral 

relief from a final sentencing judgment. See Davis, 417 U.S. at 346. That is especially 

so here, where Hoskins’s challenged 112‐month sentence falls in the middle of a 

corrected non‐career offender Guidelines range. Nor is Hoskins’s § 2255 motion 

cognizable  because  the  district  court  may  not  have  accepted  the  parties’  Rule 

11(c)(1)(C) plea agreement had it known that the 2002 Vermont drug conviction 

would  not  stand.  Although  the  underlying  prosecution  and  sentencing  were 

before Judge Murtha, frustration of a sentencing judge’s subjective intent does not, 

by  itself,  render  a  sentence  a  miscarriage  of  justice  sufficient  to  support  a 

cognizable collateral challenge to that sentence. See Addonizio, 442 U.S. at 187. 

                                             V. 

       The  Supreme  Court’s  recent  decision  in  Hughes  v. United  States,  138  S. Ct. 

1765 (2018), warrants no different conclusion. At issue in Hughes was the proper 

interpretation of 18 U.S.C. § 3582(c)(2). That statute authorizes a district court to 

modify a sentence “in the case of a defendant who has been sentenced to a term of 

imprisonment based on a sentencing range that has subsequently been lowered by 

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The Supreme Court held that 

“a sentence imposed pursuant to a Type‐C agreement is ‘based on’ the defendant’s 

Guidelines range so long as that range was part of the framework the district court 

                                             17 
relied on in imposing the sentence or accepting the agreement.” Hughes, 138 S. Ct. 

at 1775.  

       Although Hoskins  like  Hughes  pled  guilty  pursuant  to  a  Rule  11(c)(1)(C) 

agreement, the similarities end there. Hoskins does not seek relief from his original 

sentence  under  §  3582(c)(2)  but,  rather,  under  §  2255.  Whereas  §  3582(c)(2)  is 

properly construed to further “uniformity” of post‐Booker sentencing, see Hughes, 

138  S. Ct.  at  1775  (internal  quotation  marks  omitted),  relief  under  §  2255  is 

“narrowly limited in order to preserve the finality of criminal sentences,” Graziano, 

83  F.3d  at  590  (internal  quotation  marks  omitted).  Thus,  the  determinative 

question on a § 2255 sentence challenge is not whether the original sentence was 

based  on  a  Guidelines  range  that  subsequent  events  rendered  inapplicable,  but 

whether maintenance of the sentence in light of those events manifests a complete 

miscarriage  of  justice.  For  the  reasons  stated,  Hoskins  fails  to  satisfy  this  more 

demanding standard. 

                                             VI. 

       We  have  considered  all  of  Hoskins’s  remaining  arguments  and  conclude 

that they are without merit. The district court’s 2016 judgment vacating Hoskins’s 

original 112‐month sentence and resentencing him to an 86‐month prison term is 



                                              18 
vacated, and  the  case  is  remanded  for  the  district  court  to reinstate  the  original 

112‐month sentence of imprisonment. 




                                             19